 



EXHIBIT 10.2
Pixelworks, Inc.
2006 Management Salary and Equity-Based Compensation Table

                              Common Shares Underlying Equity 2006 Base
Compensation Name of Officer Title/Position Salary Awards
Allen Alley
  President and Chief Executive Officer   $ 306,800       50,000  
Hans Olsen
  Executive Vice President and Chief Operating Officer   $ 260,000       42,500
 
Richard Tobias
  Vice President and Chief Technology Officer   $ 246,400       76,680  
Hongmin Zhang
  Vice President, Technology   $ 220,500       70,000  
Brett Monello
  Vice President, Video & Image Processing   $ 220,000       110,000  